984 So. 2d 1289 (2008)
FALLGATTER FARMAND & CATLIN, P.A., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Jenilynn S. Hidalgo, Appellees.
No. 1D07-4763.
District Court of Appeal of Florida, First District.
July 9, 2008.
Curtis S. Fallgatter of Fallgatter Farmand & Catlin, P.A., Jacksonville, for Appellant.
John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Stuart v. Fla. Unemploy. Appeals Comm'n, 961 So. 2d 1020 (Fla. 1st DCA 2007).
BARFIELD, KAHN, and BENTON, JJ., concur.